DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – this is a CONTINUATION.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  The preliminary amendment is ENTERED.   Claims 1-20 are canceled and claims 21-40 are addressed in this Non-Final office action.







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,278,187. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite gaining Internet Protocol (IP) connectivity by a user equipment (UE), a network node device, a wireless access network (AN) space operable to be coupled to a wide area cellular network (WACN) space, sending a message by the UE device towards the network node that comprises location information associated with the UE device and at least one information element pertaining to AN services required by the UE device, a response message comprising a list of available WACNs based on the location information associated with the UE device and the AN services required by the UE, selecting, by the UE device, a WACN from the list of available WACNs and and storing a Fully Qualified Domain Name (FQDN) in the UE device, the FQDN for facilitating a Domain Name Query (DNS) with respect to an IP address for the purposes of gaining IP connectivity by the UE to the WACN.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 26-28 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. US 2004/0218605 and further in view of { Fujita et al. US 2003/0172163 OR Chambert US 2003/0216140} and {Hoffpauir H1,918 OR Guilford US 2002/0087674}.
As per claim 21, Gustafson et al. US 2004/0218605 teaches a messaging method, comprising: 
gaining Internet Protocol (IP) connectivity by a user equipment (UE) device with respect to a network node disposed in a network environment (Figure 1 shows mobile users that can connect to various Access Networks (AN1 thru AN4, etc.) that is comprised of a wireless access network (AN) space operable to be coupled to a wide area cellular network (WACN) space (Figure 1 and Para #32 teaches that the access networks can be wired/wireless and comprise many different network technologies, to include celluar/CDMA/WCDMA, which are “wireless access networks” that are part of a wide area cellular network”): 
[0032] The access networks 120 can be wireline or wireless and may for instance use a technology selected from the group of GPRS, WLAN, Ethernet, Bluetooth, Wireless Fidelity (WiFi), xDSL, CDMA, WCDMA, broadcasting, Digital Video Broadcasting (DVB) and cable modem. For the purpose of this document, two networks can e.g. be considered as separate access networks if they use separate access network technologies, such as a GPRS and a WLAN system and/or have different owners. The access network definitions can also be based on geography and/or IP address networks. The properties and characteristics of the access networks 120 may differ a lot in terms of features like capacity dynamics, cost and acceptable load levels.
wherein the WACN space includes one or more WACNs (Figure 1 and Para #32 above teach at least one wireless cellular network, such as CDMA,WCMDA); 
sending a message by the UE device towards the network node, wherein the message comprises location information associated with the UE device (Para #15 below teaches the user device sending information to the access wizard, which includes location information and even allowed user subscription profiles which would include different profiles having different services used for each profile.  Para #2 teaches multi-service networks and user devices taking advantage of these services while Para #7 teaches service availability and Para #30 teaches access networks offering varioius network services such as content, MMS, VoIP, etc.), 
[0015] Briefly, the present invention proposes access selection at the network side in order to connect a mobile terminal with multiple access possibilities to the best IP access network. The access network concept can in this context e.g. be based on technology, owner/operator or geography. The network-based access selection is achieved by an access wizard unit, communicating with a profile server, which provides a unified interface to a number of databases in the network. Via the profile server, the access wizard unit collects database information, such as access network properties, operator policies, operator/user prioritization criteria and allowed user subscription profiles based on which it determines a "best" access network. Preferably, the access selection at the access wizard unit is also based on terminal specific information, such as current terminal location and available access networks, received from an access wizard agent in the mobile terminal. A recommendation/indication of the best access is signaled from the access wizard unit to the access wizard agent, and then to an access manager in the terminal associated with means for connecting the best access network
wherein the message is initiated towards the network node (Figure 2 shows that the Access Wizard Agent #213 sends information to the Access Wizard #261.  See also Fig. 5 sowing step 1 between AWA and AW.  Also see Para #15); 
[0015] Briefly, the present invention proposes access selection at the network side in order to connect a mobile terminal with multiple access possibilities to the best IP access network. The access network concept can in this context e.g. be based on technology, owner/operator or geography. The network-based access selection is achieved by an access wizard unit, communicating with a profile server, which provides a unified interface to a number of databases in the network. Via the profile server, the access wizard unit collects database information, such as access network properties, operator policies, operator/user prioritization criteria and allowed user subscription profiles based on which it determines a "best" access network. Preferably, the access selection at the access wizard unit is also based on terminal specific information, such as current terminal location and available access networks, received from an access wizard agent in the mobile terminal. A recommendation/indication of the best access is signaled from the access wizard unit to the access wizard agent, and then to an access manager in the terminal associated with means for connecting the best access network.
receiving, at the UE device from the network node, a response message comprising a list of available WACN’s based on the location information associated with the UE device (Para #15 teaches “..A recommendation/indication of the best access is signaled from the access wizard unit to the access wizard agent, and then to an access manager in the terminal associated with means for connecting the best access network..” which reads on the claim limitation.  Also see Para #48 below which teachs a list of possible recommended networks)
[0048] Although the access wizard unit preferably receives terminal-specific information, such as information about available access networks and current terminal location, from the access wizard agent, there may be cases where no such information transfer occurs Without knowing which access networks are actually available, the access wizard can still perform the network-based access selection, and send an access recommendation involving one (or a list of several) best access network(s) which has to be checked against available access networks in the terminal. ; 
selecting, by the UE device, the WACN from the list of availble WACNs (Para #9 teaches access network selection: “..The determined access capability is compared to a preferred access capability of the end device/user, which is stored at the end device and can be updated by the user. After all available access networks have been checked a best access is selected. The end device may continue to look for new available access networks and reconsider its access decision during a connection..”.  Para #48 teaches sending a list of possible/available WACNs, hence the user must inherently select one of them); and 
but is silent on 
at least one information element pertaining to AN services required by the UE device; and
the AN services required by the UE;
storing a Fully Qualified Domain Name (FQDN) in the UE device, the FQDN for facilitating a Domain Name Query (DNS) with respect to an IP address for the purposes of gaining IP connectivity by the UE to the WACN.	
Since Gustafson teaches IP networks, one skilled understands that IP networks use FQDN’s for DNS queries to gain access to an IP network (ie. a FQDN could be YAHOO.COM and the DNS query would look-up it’s actual IP address to use for making a connection).
Either Fujita or Chambert teach FQDN and DNS:
i.  Fujita et al. US 2003/0172163 teaches receiving/storing the WACN network addresses (ie. IP addresses or other) and translating a FQDN into an IP address (to access a network/site) using DNS, which reads on the limitation:
[0033] In another preferred construction, the list of IP address for the FQDN is obtained from a DNS server.
[0044] a candidate content server for delivering the content to the client, which server is the transfer destination of the received packet is obtained by inquiring of a DNS server with the newly created FQDN as a key, and
[0046] In another preferred construction, the FQDN is resolved by inquiring of the DNS server with the destination IP address as a key,
[0048] a list of IP address resolved by inquiring of the DNS server with the newly created FQDN as a key is defined as a candidate content server for delivering the content to the client, and
ii)  Chambert US 2003/0216140 teaches identifying access points with FQDN identification and using DNS for IP Address resolution:
A universal identification system is disclosed for uniquely identifying cells, or more generally, access points, within wireless access networks. The universal identification system uses a domain name system (DNS) name of the fully qualified domain system (FQDN) type for identification of access points. The system includes one or more Access Networks, each having one or more access points associated therewith. Each access point is assigned a unique DNS name of the FQDN type. A DNS server stores the FQDN namestring and a translation to an associated Internet Protocol (IP) address for the DNS name for routing purposes. The DNS FQDN identifier(s) can be broadcast for use in performing mobility procedures, such as location updates and handoffs, between Access Networks.  (ABSTRACT)

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Gustafson, such that it stores a Fully Qualified Domain Name (FQDN) in the UE device, the FQDN for facilitating a Domain Name Query (DNS) with respect to an IP address for the purposes of gaining IP connectivity by the UE to the WACN, to provide the ability for the UE to receive/store possible nearby/preferred WACN’s for network access that are identified as a FQDN that can be resolved via DNS.
With regard to “…at least one information element pertaining to AN services required by the UE device AND the AN services required by the UE..”, note that Hoffpauir or Guilford teach the concept of sending a service request to the network, which reads on the limitation:
i)  Hoffpauir H1,918 (from applicant’s IDS) teaches generic user/subscriber unit requests for service:
(9) For example, in a GSM wireless telecommunications system, a subscriber unit is generally authenticated each time the subscriber unit requests service. Authentication involves the generation of three values, referred to as "triplets," using the AuC. The triplets include a Random Number (RAND), a Signed Response (SRES) and a Ciphering Key (Kc)..
(14) According to yet another aspect of the present invention, a method for authentication in a wireless telecommunications network is provided that includes the steps of receiving a request from a subscriber for service and requesting approval from a home location register to provide service to the subscriber.
(47) The MSC 48 is in contact with the subscriber units 22 through the A type interface with the BSC 50, the resource manager application 58 and the resource assembly 60. The A interface provides the link for managing terrestrial trunks, and also provides the MSC 48 with transport of messages to the subscriber units 22. The Base Station Subsystem Management Application Part (BSSMAP) protocol may be employed to transmit connection-related messages and paging messages between the MSC 48 and BSC 50. The MSC 48 controls a switching matrix of a switching module 64 of the resource assembly 60. For example, the MSC 48 is operable to process a service request from the subscriber unit 22, and route a corresponding call to a designated destination such as the PLMN 16, the PSTN 18 or to another one of the subscriber units 22. Similarly, the MSC 48 is operable to process a service request from a remote subscriber through, for example, the PLMN 16, or the PSTN 18 and route a corresponding call to a designated one of the subscriber units 22.
ii)  Guilford US 2002/0087674 teaches service request(s) from a wireless device/user:
A system and method for selecting a wireless network is disclosed. The method relates to selecting a wireless network from a plurality of wireless networks. A variation of the invention includes selecting a new platform from a plurality of platforms offered by the current service provider according to a service request from the wireless device. The method comprises determining a requested service associated with the wireless device, determining whether one of the plurality of wireless networks can provide the requested service, and, if one of the plurality of wireless networks can provide the requested service, choosing the one wireless network of the plurality of wireless networks. The method further involves using a variety of parameters in determining which wireless network to choose for servicing the requested service from the wireless device. These parameters include quality of services, application supported, other business factors such as roaming agreements, traffic load and cost of services. The system comprises at least one wireless network node, a wireless device, and a plurality of wireless networks communicating with each other. Either the wireless device or network node may operate to decide based on the services the wireless device user requires on which network the user will receive service from. The network assignment is accomplished to maximize the speed, cost and efficiency of transmission.    (Abstract)
 [0007] In some service areas, both 2G and 3G wireless systems have overlapping coverage. Service requests, i.e., requests for voice, data, e-mail, streaming video, etc., from wireless devices can be satisfied either through a 2G network, 3G network or both networks. When one compares the services offered by the 2G and 3G networks, some applications may only be satisfied at an acceptable level of service through one network. Similarly, some applications or services can be supported on both network. For example, both 2G and 3G networks service voice communication. However, when voice communication is needed, either the 2G or 3G may be better suited at the time of the request for services, based on cost of service, quality of service, or other factors, to process the voice communication.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that at least one information element pertaining to AN services required by the UE device AND the AN services required by the UE, to provide the ability for the UE to identify to the network which service(s) it wishes to use so that the network can select the most optimal near-by network to provide that service.


As per claims 26, 33 and 37, the combo teaches claim 21/28/36, wherein the list of available WACNs is from the one or more WACNs of the WACN space coupled to the network node (Gustafson teaches that the WACNs are connectable via the user’s current BTS/AP and/or would require a handoff.  See figure 1 which shows the UE can connect to various AN’s which connect to the backend IP network, hence the AN (eg. WACN) connects the user to the IP network.   Figure 4 shows a similar approach where the user can connect to one of several Base Station networks (see networks in middle of page) that connect to IP network #440), which reads on the claim.


As per claims 27 and 34, the combo teaches claim 21/28, wherein the message is a registration request message (Gustafson teaches the user can be initially authenticated and registered with a Visited Security Server (AAAv0) and then, if moving to another access network/node, authenticate and register with that new network -- which stems from the user connecting to an new access network and reads on the claim):
[0069] The mobile node/terminal is initially authenticated and registered via the visited security server AAAv0. Prior to the decision regarding the current best access at the access wizard unit 561, terminal specific information, e.g. including the location (GPS), route and velocity of the terminal is transferred from the access wizard agent 513 to the access wizard unit 561 (1). The access wizard 561 queries database information/profiles from the profile server 562 with associated databases (II) and receives a reply containing the requested information from the profile server (III). Based on the information received in (I) and (III) the access wizard determines the currently best access network for the terminal/user, which is communicated to the access wizard agent 513 in the terminal (V). Through a security context transfer request (IV) the access wizard 561 also triggers an AAA security context transfer (VI) between AAAh 564 and AAAv1 571-1 enabling a smooth handoff to an access network assigned under AAAv1 571-1. The request is preferably sent immediately and contains a directive to transfer AAA context information from AAAh to AAAv1. The terminal initiates authentication and registration via AAAv1.



As per claim 28, this claim is rejected in its entirety as based on the rejection of claim 21.   Furthermore, Gustafson teaches a user equipment (UE) device, comprising: a memory; and at least one hardware processor communicatively coupled with the memory and configured to perform the steps of the process (SEE Figures 1-5 showing user device(s) that connect to the network(s))


As per claim 35, the combo teaches claim 28, further comprising a storage device that stores an IP address in the UE device, the IP address for identifying the network node (Gustafson’s Figure 1 teaches the User Device’s Access Wizard Agent #213 that interacts with the network’s Access Wizard #261 whereby the Access Wizard sends the optimal Access Networks’ identification information (ie. list of IP addresses) that the user stores in the Access Manager to provide the user with the ability to select the best one, see above passages cited which already outline these concepts).





As per claim 36, this claim is rejected in its entirety as based on the rejection of claim 21.   Furthermore, Gustafson teaches a network system, comprising: a network node disposed in a network environment that is comprised of a wireless access network (AN) space operable to be coupled to a wide area cellular network (WACN) space, wherein the WACN space includes one or more WACNs, as found in figures 1-5 showing network access nodes/BTS’s/AP’s).



Claim(s) 22, 29 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson/{ Fujita OR Chambert}/{Hoffpauir OR Guilford} and further in view of { Mariblanca-Nieves et al. US 2003/0233461 OR Rune US 5,850,444}.
As per claims 22, 29 and 38, the combo teaches claim 21/28/36, but is silent on wherein the network node comprises a generic access network controller (GANC).  
The examiner notes that the phrase “generic access network controller (GANC)” is not defined in the claim and one skilled can give the phrase a broad/reasonable interpretation, ie. hardware that provide access to generic network(s)”.
Either Mariblanca-Nieves et al. US 2003/0233461 or Rune US 5,850,444  teach Generica Access Network hardware (ie. controllers) that provide a mobile user access to generic network(s):
i.  Mariblanca-Nieves et al. US 2003/0233461 teaches hardware/controller that allows a user to access an server through a generic access network (which inherently has transmission/reception controller hardware, such as a base station/access point):
[0040] Therefore, a proposed solution is depicted in FIGS. 1 and 2 for a user accessing an application server (20) through a telecommunication network (1) via a generic access network (2) or via an Internet Service Provider (3) respectively. There is provided in accordance with the invention a Terminal Capabilities Database (10) (hereinafter referred to as TC-DB) in a telecommunication network (1) in order to store a temporary relationship between the user and the terminal equipment (30, 31) that he or she is making use of.
ii.   Rune US 5,850,444 teaches users being able to access Generic Access Network (via inherent transmit/receive hardware/controllers such as a base station or access point) so that they can connect to transport technology for communicating with other devices (Figure 2 shows Generic Access Network #100 that inherently comprises hardware/controller functionaltiy as shown):
(4) FIG. 2 is a top level schematic block diagram of a generic access network in which a method of encrypting radio traffic between service networks and service network subscribers can be implemented, in accordance with a preferred embodiment of the present invention. A GAN 100 is shown, which includes a transport network 102 interconnected with an access network 104. A plurality of service networks (e.g., PLMN, ISDN, PSTN, INTERNET, VOD) are connected through respective access ports (e.g., 106, 108, 110, 112, 114) to transport network 102 and access network 104. Access network 104 includes a plurality of RNCs and associated base stations (e.g., RNC(1)-RNC(N)). The plurality of RNCs and associated base stations are connected by a respective radio interface to a plurality of mobile transceivers (terminals) 116, 118, 120 and 122. A user of each mobile terminal is a subscriber to at least one of the service networks PLMN, etc. The mobile terminals can communicate with their respective service networks in the manner described above with respect to FIG. 1. More specifically, the RNCs control communications between the terminals and their respective service networks. Notably, although a plurality of mobile terminals (116, etc.) are shown in FIG. 2, this is for illustrative purposes only. One or more fixed radio terminals may also be connected to GAN 100 and are thus capable of communicating with at least one of the service networks.    (C4, L39-64)
(6) In response to the need for increased mobility and versatility, a new mobile radio telecommunications network is being developed, which has a generic interface through which a service network subscriber can be connected with that service network regardless of the subscriber's geographic location. This generic mobile radio network is referred to as the "Generic Access Network" (GAN). In order to more readily understand the present invention, which deals primarily with encrypting communications traffic between terminals and a GAN, a brief description of such a GAN is provided below with respect to FIG. 1.    (C1, L30-40)
 NOTE that Rune uses the same terminology as that of the applicant above, ie. a “GAN” which Rune/applicant both define as a Generic Access Network.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the network node comprises a generic access network controller (GANC), to provide the ability to connect users to various networks using universal generic access controller hardware (supports many different accesses/users instead of only specialized hardware that supports only specialized users). 
  


	Claim(s) 24, 31 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson/{ Fujita OR Chambert}/{Hoffpauir OR Guilford} and further in view of {Eronen US 2005/0239441 OR  Saifullah et al. US 2006/0094431}
As per claims 24, 31 and 40, the combo teaches claim 21/28/38, but is silent on wherein the network node comprises an Unlicensed Mobile Access (UMA) network controller (UNC).  
Either Eronen or Saifullah teach UMA network access and controllers:
	i) Eronen US 2005/0239441 teaches access to unlicensed mobile access networks (Fiugre 2, #204) via “controller-type” hardware:
[0032] FIG. 2 illustrates the components of a system 200 implementing the unlicensed mobile access architecture in which the present invention is implemented. System 200 includes three primary components: a mobile station 202, an unlicensed mobile access network 204, and a Core Network 206. As is apparent to those skilled in the art, mobile station 202 may include a telephone, a laptop, a PDA or any other device that is used by a subscriber in an unlicensed mobile access arrangement. Mobile station 202 is present on a customer premise 201 and mobile station 202 includes a mobile terminal 208 and a Subscriber Identity Module (SIM) 210. Unlicensed mobile access network 204 provides the functional equivalents of a GSM/GPRS base station controller in that unlicensed mobile access network 204 connects mobile station 202 to Core Network 206 and communicates with Mobile Station 202 via the standard GSM A-interface for circuit and switched voice services and the standard GPRS Gb-interface for packet data services. Core Network 206 implements the principle elements of transaction control and user services. A broadband IP network 205 provides connectivity between customer premise 201 and unlicensed mobile access network 204 and an access point 203 provides unlicensed radio link to mobile station 202. An IP transport network extends from unlicensed mobile access network 204 to Mobile Station 202 through access point 203 in customer premise 201, thus enabling a single interface, Ut, to be defined between unlicensed mobile access network 204 and mobile station 202.
	
	ii)  Saifullah et al. US 2006/0094431 teaches a Unlicensed Network Controller is used to allow a user to connect an Unlicensed Mobile Access Network, and reads on the claim (See Figure 1, #32.  Figures 2-3 show the UNC design.  Figure 4 shows the process/messaging between devices for mobile to access the network(s)):
A method, system and mobile station for handing off communications from a cellular radio access network, such as a code division multiple access (CDMA) radio access network, to an unlicensed mobile access network (UMAN) are provided. The handoff may be effected by a signaling sequence between the mobile station, an unlicensed network controller of the UMAN, a base station controller of the cellular radio access network and the core network. In this signaling sequence, the UMAN may be identified in various manners, such as by means of an otherwise unassigned pilot PN offset or by means of a band class and an invalid frequency.     (ABSTRACT)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the network node comprises an Unlicensed Mobile Access (UMA) network controller (UNC), to provide the ability for the user to connect to bother licensed and unlicensed networks via a proximate controller in the user’s coverage area.







Allowable Subject Matter
Claims 23, 25, 30 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	These claims recite highly detailed technical designs not found in at least the prior art of record, either alone or in combination.
Claims 23, 30 and 39:  “wherein the GANC is a default GANC whose information is stored in the UE device”.  

Claims 25 and 32:  “..wherein the UNC is a default UNC whose information is stored in the UE device”.  

The above claims all require an intervening claim


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414